Citation Nr: 1443238	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on July 20, 2011, at Maine Coast Memorial Hospital).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2011, the Veteran requested a Board hearing, which was scheduled for March 2013; however, he cancelled such hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  The Veteran did, however, testify at a hearing before a Decision Review Officer (DRO) at the RO in June 2012 pertaining to the issue noted on the title page.  A transcript of the hearing is of record.  

In March 2013, additional evidence was added to the record which was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.§ 20.1304(c).  Therefore, the Board may properly consider such newly associated evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file include an informal hearing presentation issued by the Veteran's representative in February 2014.  The remainder of the Virtual VA file, as well as the VBMS file, does not contain any documents pertinent to the current appeal.  



FINDING OF FACT

The Veteran's additional disability following left ankle surgery performed by VA in November 2009, to include that assessed as peroneal nerve injury, was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2012 letter, sent prior to the initial unfavorable decision issued in February 2012, advised the Veteran of the evidence and information necessary to substantiate his § 1151 claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this regard, the Board is cognizant that such letter addressed entitlement to Dependency and Indemnity Compensation under § 1151, which pertains to a situation in which an eligible claimant alleges that a Veteran died as a result of VA treatment.  Despite such inaccurate information, the evidence and information necessary to substantiate a claim under the provisions of § 1151 for an additional disability are the same as that needed for a death.  Therefore, the Board finds that such letter provided the requisite notice of the information and evidence necessary to substantiate the Veteran's § 1151 claim.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, records detailing the Veteran's VA treatment surrounding the November 2009 surgery are of record, to specifically include his informed consent form as well as the surgical report.  He has not identified any additional, outstanding records that have not been requested or obtained.  

VA also obtained a medical opinion in January 2012 with respect to the issue decided herein.  Additionally, the Veteran submitted an opinion from the Chief of Surgical Services in March 2012 and a quality assurance report, which included additional opinions, was issued in 2013.  The Board finds that such VA opinions are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's statements and the records surrounding the November 2009 surgery.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination/opinion regarding the issue decided herein has been met.  
 
The Veteran also offered testimony before a DRO at a hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the Veteran's claim that the November 2009 surgery was performed in a negligent manner, he was not fully aware of the risks associated with such surgery, and the resulting disability.  At such time, he also resubmitted the March 2012 opinion from the Chief of Surgical Services, which indicates that the Veteran's current disability is a result of the November 2009 surgery.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  There was no indication based on the hearing testimony that there was additional, outstanding evidence necessary to decide the claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Background

In December 2011, the Veteran filed a compensation claim under the provisions of 38 U.S.C.A. § 1151.  He stated that, since left ankle surgery performed by VA in 2009, he has experienced chronic pain extending from just below the knee to the toe.  He also indicated that he has an altered gait and walking is unstable.  In a follow-up statement dated in January 2012, the Veteran indicated that during his ankle surgery, a VA doctor cut the "tinneal" nerve, following which he experienced pain and burning of the left ankle and toes.  

VA records leading up to the November 2009 surgery include a May 2009 record that reflects that the Veteran reported having severe left ankle/foot pain since the prior month.  He complained of pain on walking and toe numbness.  X-ray films were negative for fracture. In September 2009, he was seen for a rheumatology consultation.  A 2-year history of pain, burning, and tingling from the knees down was noted.  Fibromyalgia was assessed. 

Informed consent for left ankle surgery, described as ankle reconstruction ATF tear, was obtained on the morning of November 6, 2009.  It was noted that the indications, risks, benefits, and alternatives were discussed with the Veteran and he freely consented to the procedure.  The enumerated known risks of the procedure included: infection; nerve or blood vessel injury; temporary or permanent numbness/weakness of the extremity; and less than complete recovery of normal functions or pain relief.  

Later, on November 6, 2009, the Veteran underwent left ankle surgery, specifically Brostrom Ankle Ligament Reconstruction.  The surgical report is on file and reflects that the Veteran tolerated the procedure well, and left the operating room in satisfactory condition with a posterior splint.  

On November 7, 2009, the Veteran reported that he had some burning in his foot.  Records dated throughout November 2009 indicated that the Veteran was progressing well.  When seen on December 10, 2009, the Veteran reported that he had fallen and twisted his ankle in the cam walker.  A December 28, 2009 record reflects that neurovascular status was described as within normal limits.  In April 2010 the Veteran reported having continued pain of the left ankle post-surgery.  An orthopedic consult note of June 2010 documents complaints of developing a pins and needles feeling after injuring the foot following surgery.   Post-operative neuroma of the left superficial peroneal nerve was diagnosed.  Symptoms of left ankle and foot pain, numbness, and burning are documented on numerous occasions thereafter.  

In January 2012, a VA physician provided a medical opinion based upon review of the record.  The physician determined that additional disability was shown after the November 2009 surgery, identifying a 2010 treatment note which documented an assessment of post-operative neuroma of the left superficial peroneal nerve.  The physician also opined that it was less likely than not that this additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonable foreseeable.  The physician opined that injury to the superficial nerve was a well-known complication of ankle surgery.

A second VA medical opinion was provided by the Chief of Surgical Services in March 2012.  The physician stated that, during the course of the November 2009 left ankle surgery, the superficial peroneal nerve was partially lacerated, causing permanent pain and numbness on the lateral and dorsal aspect of the Veteran's foot.  It was noted that the Veteran first noticed these symptoms several weeks post-operatively, but in the interim had worn a cast and was unlikely to have noticed this injury.  The physician described peroneal nerve injury as relatively common for the surgical procedure performed, and indicated that it was unequivocally due to November 2009 surgery.    

In an April 2012 statement, the Veteran acknowledged that peroneal nerve injury was not a rare residual of the type of surgery he underwent, but indicated that the surgeon was not properly skilled.  The Veteran further stated that his operating surgeon was no longer with VA and had caused the same injury to another Veteran named in the statement.  

The Veteran presented testimony at a hearing held in June 2012 before a DRO.  During the hearing, he complained of numbness in three toes of the left foot and a burning sensation in the left calf.  He indicated that he asked the Chief VA Surgical Services to request a second opinion from the Boston VA Health Care System, but apparently later cancelled that request.  He testified that he was not currently receiving any treatment for the left foot, but had previously received Cortisone shots.  The Veteran also testified that he had never heard anybody say anything about nerve damage prior to the surgery.  He stated that signed a paper, believing that the surgeon knew what he was talking about, but did not really read all of it because the surgeon was doing the surgery and told the Veteran that he was the best.  The Veteran also suggested that someone had given something to him before he signed the consent form, but then appeared to be unsure of the timing.  At the hearing, the VA opinion of March 2012 was discussed, and another copy was provided for the record. 

In February 2013, a VA surgical podiatrist reviewed the Veteran's medical history associated with his November 2009 surgery from a quality assurance standpoint.   The Veteran reported that he had symptoms of numbness, pain, burning, and tingling in the left ankle and toes, post-surgery.  Following a physical examination, the specialist indicated that the surgery was successful in correcting the Veteran's ankle instability, as confirmed via anterior draw test.  It was noted that the Veteran experienced a major post-operative complication of neurological injury from surgical intervention.  The physician explained that the intermediate dorsal cutaneous and lateral dorsal cutaneous nerves were probably injured or transected during the surgery.  

In an addendum provided in March 2013, the same VA surgical podiatrist noted that, with the type of reconstructive ankle surgery performed in 2009, it is possible to have neurological injury as a post-operative complication.  It was also observed that the incision the surgeon used for the surgery was one of several appropriate incisional approaches for that specific surgery, and indicated that it was hard to say if this approach increased the risk of nerve injury as every patient's nerve distribution is different.  The physician concluded that the surgeon most likely injured the lateral dorsal cutaneous branch of the superficial peroneal nerve during the lateral ankle reconstruction procedure. 

In an April 2013 quality assurance report summarizing the aforementioned findings, it was determined that, while the incisional approach used for the surgery was an acceptable choice, it may have increased the likelihood of injury.  It was noted that an increase in these types of nerve injuries seemed to be associated with the surgeon's procedures.  

III.  Analysis

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability following left ankle surgery which took place at the VAMC in Togus, Maine, in November 2009.  Specifically, the Veteran and his representative maintain that a peroneal nerve injury causing chronic symptoms such as foot pain and numbness resulted from that surgery. 

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), such as this claim, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. 
§ 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After consideration and analysis of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for  residuals, including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009.  

Regarding the elements needed to substantiate this claim, the evidence clearly shows that the Veteran sustained additional disability following the November 2009 surgery.  Peroneal and/or cutaneous nerve injury with associated left foot pain, numbness, tingling, burning, and functional impairment have all been documented post-surgery and have been determined by competent medical opinions to be the result of the November 2009 surgery.  

To substantiate entitlement to the benefit sought, however, the evidence must show that there was some fault of VA in the treatment and care, that the event was not reasonably foreseeable, or that there was not informed consent for the procedure.

Here, the Board finds that the evidence weighs against a finding that there was such fault on the part of VA.  Moreover, such establishes that the Veteran signed a consent after consultation with the VA physician that adequately covered the possible risks of the procedure, to include nerve injury; temporary or permanent numbness/weakness of the extremity; and less than complete recovery of normal functions or pain relief, the very complications that developed.  In essence, the preponderance of the evidence indicates that the additional disability/residuals that followed and resulted from the November 2009 surgery were a reasonably foreseeable event.  

Regarding the question of fault by VA in the care, the Veteran and his representative maintain that the lack of proper skill was demonstrated by the surgeon performing the November 2009 surgery and have stated that the physician no longer works for VA.  In January 2012, a VA medical opinion was provided by a physician based upon review of the record.  The physician opined that it was less likely than not that this additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonable foreseeable.  In this regard, the physician acknowledged that injury to the superficial nerve was a well-known complication of ankle surgery; i.e., that is was a foreseeable event. 

In March 2012, a second VA medical opinion was provided by the Chief of Surgical Services.  The doctor unequivocally associated the Veteran's post-operative problems to a lacerated nerve which occurred during the November 2009.  Again, the doctor described peroneal nerve injury as relatively common for the surgical procedure performed, i.e., indicating that such that is was a foreseeable event. 

In February 2013, a VA surgical podiatrist reviewed the Veteran's medical history associated with his November 2009 surgery from a quality assurance standpoint.  The VA surgical podiatrist noted that, with the type of reconstructive ankle surgery performed in 2009, it is possible to have neurological injury as a post-operative complication; i.e., that it was reasonably foreseeable.  It was also observed that the incision the surgeon used for the surgery was one of several appropriate incisional approaches for that specific surgery, indicating that lack of proper skill was not shown.  

Having reviewed the three competent, highly probative medical opinions for the record, none of the opinions concluded that there was evidence of carelessness, negligence, lack of proper care, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or that the proximate cause of the additional disability was an event which was not foreseeable.  In all three cases, the examining doctors and specialists determined that the complications which followed the November 2009 surgery were reasonably foreseeable.  

None of the three opinions concluded that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  As explained by the VA surgical podiatrist in 2013, the incision the surgeon used for the surgery was one of several appropriate incisional approaches for that specific surgery, and it was hard to say if this approach increased the risk of nerve injury as every patient's nerve distribution is different.  In essence, it was concluded that a proper surgical approach was used and that it would be merely speculative to conclude that a different approach should have been used in the Veteran's case.  

Neither the Veteran nor his representative has called into question any of the aforementioned medical opinions, nor have either one presented any valid reason to call into question the competency or objectivity any of the physicians who have provided opinions for the record.  See Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  

Further, while other such nerve injuries associated with this type of surgery and the specific surgeon who performed the Veteran's 2009 surgery were noted in the April 2013 quality assurance report, again, it was never concluded that the surgeon was carelessness, negligent, lacked proper skill, exercised an error in judgment, or demonstrated similar instance of fault in conjunction with the surgery, and there is no indication in this report or elsewhere in the record that the surgeon was relieved of his duties as a VA physician for any reason such as negligence, lack of proper skill, error in judgment, or similar instance of fault in the Veteran's specific case.  

Essentially, the only evidence provided by the evidence in support of the Veteran's claim are his own statements and testimony asserting improper care on the part of VA.  Although the Board has fully considered the Veteran's own statements, the medical questions regarding what is medically foreseeable and what constitutes negligent care involve issues of causation and standards of care that require medical training and expertise.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  The Veteran's lay statements themselves, absent any substantiating objective or medical findings, are not competent as he has not been shown to have the expertise to determine standard of care for the procedure at issue.  Further, three doctors with medical expertise have reviewed the Veteran's contentions and clinical records, and provided opinions weighing against the claim.

Regarding the consent form signed by the Veteran on November 6, 2009, such adequately informed the Veteran of the risks and possible complications associated with the procedure, and was also signed by the treating VA physician and another witness.  The fact that the Veteran reports that he did not read the form is unfortunate.  Nevertheless, the written description of the risks associated with the surgery - including nerve damage, were enumerated therein, and the Veteran, by his signature, acknowledged that these risks were discussed with him, that he understood them, and that he freely consented to the surgery.  The Veteran's suggestion that he may have been given a drug prior to signing the form is entirely unfounded, and he has presented absolutely no evidence aside from vague, unsubstantiated lay statement, even suggesting this event.  Thus, the preponderance of the evidence weighs against a finding that the Veteran did not give informed consent for the surgery, and clearly reflects that the risk of nerve injury was presented to him. 

In summary, the Board finds that the criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009, have not been met.  The Board recognizes the unfortunate additional disability that the Veteran developed and is sympathetic to him.  However, the Board is bound by the laws and regulations concerning 1151 claims and, as discussed above, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


